1

AMENDED AND RESTATED CHIRON GUERNSEY HOLDINGS L.P. INC.
EXECUTIVE EQUITY INCENTIVE PLAN
I.Purpose. The purpose of this Amended and Restated Chiron Guernsey Holdings
L.P. Inc. Executive Equity Incentive Plan (the “Plan”) is to promote the
interests of Chiron Guernsey Holdings L.P. Inc., a Guernsey limited partnership
(the “Partnership”), and its Affiliates (as defined below) by (i) attracting and
retaining officers and employees of the Partnership and its Affiliates and
(ii) enabling such persons to acquire an equity interest in and participate in
the long-term growth and financial success of the Partnership. The Plan is not
intended to preclude other management incentive awards and programs. Capitalized
terms used herein and not otherwise defined have the meanings given them in
Section II.
II.    Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person that, at the
time of reference, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person. For
the purposes of this definition, the terms “control,” “is controlled by” or
“under common control with” mean possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
whether through the ownership of voting securities, by contract or otherwise.
“Base Case Business Plan” shall mean (i) in the case of a Divestiture,
achievement of (A) 100% or more of consolidated EBITDA projections contained
within the Management Case Plan and (B) 95% or more of revenue projections
contained within the Management Case Plan applicable to the business sold in the
Divestiture; and (ii) in the case of a Reorganization, achievement of (x) 100%
or more of consolidated EBITDA projections contained within the Management Case
Plan and (y) 95% or more of consolidated revenue projections contained within
the Management Case Plan, in each case, measured on a quarterly basis (through
December 31, 2012) and thereafter on a last twelve months basis.
“Business Sale” means, except as otherwise provided for purposes of Article XI
of the Plan, a sale of all of the equity interests or substantially all the
assets of a subsidiary of the Partnership or an Affiliate, or the sale of the
assets of a business of the Partnership or an Affiliate (either KCI or
LifeCell), to a Person or group of Persons who were not Requisite Limited
Partners (as defined in the LP Agreement) at any time prior to such sale.



--------------------------------------------------------------------------------

2

“Call Right” means any right of the General Partner, the Partners or the
Partnership to repurchase equity securities of a Participant pursuant to the
Plan, any Profits Interest Award Agreement, or otherwise.
“Cause” means conduct involving one or more of the following: (i) the
substantial and continuing failure of the Participant to render services to the
Partnership or any subsidiary or Affiliate in accordance with the Participant’s
obligations and position with the Partnership, subsidiary or Affiliate, provided
that the Partnership or any subsidiary or Affiliate provides the Participant
with adequate notice of such failure and, if such failure is capable of cure,
the Participant fails to cure such failure within 30 days of the notice; (ii)
dishonesty, gross negligence or breach of fiduciary duty; (iii) the
Participant’s indictment of, conviction of, or no contest plea to, an act of
theft, fraud or embezzlement; (iv) the commission of a felony; or (v) a material
breach of the terms of any agreement between the Participant, on the one hand,
and the Partnership or any subsidiary or Affiliate on the other hand or a
material breach of any material policy of the Partnership or any subsidiary.
“Change of Control” has the meaning set forth in the LP Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Disability” means, unless in the case of a particular Profits Interest Unit
award the applicable Profits Interest Unit Award Agreement states otherwise, a
condition entitling the Participant to receive benefits under a long-term
disability plan of the Partnership or an Affiliate, or, in the absence of such a
plan, the complete and permanent inability by reason of illness or accident to
perform the duties of the occupation at which a Participant was employed or
served when such disability commenced. Any determination of whether Disability
exists shall be made by the General Partner in its reasonable discretion.
“Distributions” means distributions made to Partners pursuant to Section 7.1 of
the LP Agreement.
“Distribution Threshold” has the meaning set forth in the LP Agreement.
“Divestiture” shall mean, except as otherwise provided for purposes of Article
XI of the Plan, with respect to a given Participant, the consummation of a
divestiture of the business of the Partnership for which the Participant
performs services (either LifeCell or KCI), in connection with a Business Sale.
“Effective Date” has the meaning set forth in Article X.A of the Plan.



--------------------------------------------------------------------------------

3

“Employer” means, with respect to any Participant, the Partnership or its
Affiliate for which the Participant provides employment or other services
constituting Employment.
“Employment” and “termination of employment” and similar references mean,
respectively, service with and termination of service from the Partnership and
its Affiliates. For this purpose, “service” includes service as an employee,
partner, consultant or other independent contractor, but, with respect to
non-employee services, only for periods of a continuing significant service
relationship. All determinations regarding employment and service (for purposes
of administering the Plan or any Profits Interest Unit Award Agreement) shall be
made by the General Partner in its sole discretion. In addition, the General
Partner shall, in its reasonable discretion, determine whether or not a leave of
absence is a termination of employment for purposes of administering the Plan or
any Profits Interest Unit Award Agreement. In the case of a Divestiture,
termination of employment without Cause shall be deemed to include the
Participant’s ceasing to be employed by the Issuer or its Affiliates due to the
Participant’s continuing employment with the purchaser (or an affiliate thereof)
involved in such Divestiture.
“Fair Market Value” shall mean the fair market value per Profits Interest Unit
as determined by the General Partner in good faith based upon the amount such
Profits Interest Unit would have received as a distribution in the event of a
liquidation of the Partnership as of the date of determination, provided that,
for the avoidance of doubt, no valuation discount (including without limitation
for lack of marketability or for minority interest) shall be taken into account
when such determination is made and provided further that, for purposes of
Section VI(F) of the Plan, if such determination is disputed by a Participant,
if requested by the Participant in writing within 5 days of the General
Partner’s communication of such determined fair market value, an independent
internationally recognized expert financial advisory or valuation expert
selected by the General Partner and reasonably acceptable to the Participant
will make the determination based upon the same methodology (a “Third Party
Valuation”). The Partnership will bear the cost of the Third Party Valuation;
provided that if the fair market value as determined by the Third Party
Valuation is within 110% of the fair market value as initially determined by the
General Partner, the Participant will bear the full cost of such Third Party
Valuation.
“Financing Restrictions” means any applicable restrictions under the financing
agreement to which the Partnership or any of its subsidiaries and Affiliates are
a party or any other material contract to which the Partnership or any of its
Affiliates are a party which preclude the payment to Participants in cash upon
the exercise of a Call Right or a Put Right.



--------------------------------------------------------------------------------

4

“General Partner” means the General Partner of the Partnership.
“Good Reason” means one or more of the following: (i) the material reduction of
Participant’s duties and/or responsibilities, which is not cured within 30 days
after the Participant provides written notice to the Employer; provided,
however, it shall not be considered Good Reason if, upon or following a Change
in Control, the Participant’s duties and responsibilities remain the same as
those prior to a Change in Control but the Participant’s title and/or reporting
relationship is changed; (ii) the material reduction of Participant’s base
salary (which is not cured within 30 days after the Participant provides written
notice), other than across-the-board decreases in base salary applicable to all
executive officers of the Employer; or (iii) the relocation of the Participant
to a business location in excess of 50 miles from the Participant’s place of
employment on the Date of Grant (which is not cured within 30 days after the
Participant provides written notice). To be considered a resignation from
employment on an account of Good Reason, the Participant must provide written
notice to the Employer (stating that Participant believes one or more of the
Good Reason conditions described above exists) within 30 days following the
initial existence of such condition, and must resign within 30 days following
the Employer’s failure to cure such condition.
“Immediate Family” means a Participant’s spouse, children or grandchildren
(including adopted children, stepchildren and grandchildren).
“Initial Public Offering” has the meaning set forth in the LP Agreement.
“KCI” shall mean Kinetic Concepts, Inc., and any successor thereto.
“LifeCell” shall mean LifeCell Corporation, and any successor thereto.
“LP Agreement” means the Amended and Restated Limited Partnership Agreement of
the Partnership, dated as of November 4, 2011, as may be amended and/or restated
from time to time.
“Management Case Plan” shall mean the business projections included in data room
files 4.1.2 (5 Year BS Projection), 4.1.3 (5 Year CF Projections) and 4.1.5 (5
Year Income Statement Projections) as provided to the Sponsors by KCI in
connection with the Merger Agreement.
“Marketable Securities” shall mean securities that (i) are freely traded without
restriction of volume or manner of sale under Rule 144 of the Securities Act of
1933, (2) are listed on any of the New York Stock Exchange, Nasdaq Stock Market
or another United States or foreign traded public exchange reasonably acceptable
to the Issuer and (3)



--------------------------------------------------------------------------------

5

have a sufficient daily trading volume, as determined by the General Partner in
its sole discretion, to permit resales of such securities in such time period,
volume and manner as the General Partner deems appropriate without a discount.
“Merger” means the consummation of the transactions contemplated by the Merger
Agreement.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of July 12,
2011 by and among Kinetic Concepts, Inc., a Texas corporation, Chiron Holdings,
Inc., a Delaware corporation and Chiron Merger Sub Inc., a Delaware corporation.
“Participant” means any Person who is eligible for, and selected by the General
Partner, in its sole discretion, to receive, an award of Profits Interest Units
under the Plan.
“Partner” means a Partner as defined in the LP Agreement.
“Person” means an individual, a corporation, a company, a voluntary association,
a partnership, a joint venture, a limited liability company, a trust, an estate,
an unincorporated organization, a governmental authority or other entity.
“Prior Plan” means the Chiron Guernsey Holdings L.P. Inc. Executive Equity
Incentive Plan, which was amended and restated as evidenced by this Plan.
“Profits Interest Unit Award Agreement” means any written agreement, contract,
or other instrument or document (which may include provisions of an employment
agreement to which the Partnership or any Affiliate is a party) in a form
approved by the General Partner, in its sole discretion, which evidences any
Profits Interest Units awarded hereunder or otherwise subject to the terms of
the Plan, which may, but need not, be executed or acknowledged by a Participant.
“Profits Interest Units” has the meaning set forth in the LP Agreement.
“Promissory Notes” shall mean promissory notes bearing interest at a rate equal
to the prime rate in effect at the time of issuance of the promissory note and
paying out pari passu in the event the Financing Restrictions permit partial
payments when more than one Participant is due payment pursuant to any
applicable Put Right or Call Right and including mandatory repayment (i) to the
fullest extent as and when repayment becomes permissible under the Financing
Restrictions; (ii) in an amount equal to any Partner distributions under the LP
Agreement (as and when distributions become payable to Partners thereunder); and
(iii) in full, upon the occurrence of a Change of Control.



--------------------------------------------------------------------------------

6

“Put Right” means any right of a Participant to require the Partnership to
repurchase equity securities of a Participant pursuant to the Plan, any Profits
Interest Award Agreement, or otherwise.
“Reorganization” shall mean the consummation of one or more related or unrelated
sale or acquisition transactions of KCI (excluding TSS) or LifeCell, involving
more than 50% of the gross fair market value on the closing date of KCI and
LifeCell’s (excluding TSS) assets combined (and irrespective of whether such
transaction or transactions constitute a Change of Control).
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, as amended from time to time.
“Sponsor” shall mean any of (i) the Apax Group, (ii) the CPPIB Group and (iii)
the PSPIB Group (each as defined in the LP Agreement).
“Transfer” has the meaning set forth in the LP Agreement.
“Transition Termination” shall mean a Participant’s termination of employment by
the Employer without Cause or by the Participant for Good Reason at or within 6
months following (i) a Divestiture or (ii) a Reorganization, and such
Divestiture or Reorganization, as applicable, occurs on or before the second
anniversary of Closing.


“TSS” shall mean the Therapeutic Support Systems business of KCI.


III.    Administration.
A.    The Plan shall be administered by the General Partner. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the General Partner by the Plan, the General
Partner shall have full power and authority to:
1.    designate Participants;
2.    designate those Affiliates or other entities whose officers, directors,
employees or consultants may participate in the Plan;
3.    determine the number and type of Profits Interest Units to be covered by,
or with respect to which payments, rights or other matters are to be calculated
in connection with, any award under the Plan;



--------------------------------------------------------------------------------

7

4.    determine the terms and conditions of any award under the Plan;
5.    in any Profits Interest Unit Award Agreement, limit the amount of
appreciation to which any Profits Interest Unit is entitled;
6.    in any Profits Interest Unit Award Agreement, determine and/or increase
the vested portion of any award under the Plan;
7.    determine in a Profits Interest Unit Award Agreement whether, to what
extent, and under what circumstances awards under the Plan may be settled in
cash, Profits Interest Units, other securities or other property, or canceled,
forfeited or suspended and the method or methods by which the awards under the
Plan may be settled, canceled, forfeited or suspended;
8.    interpret, administer, reconcile any inconsistency, correct any defect
and/or supply any omission in the Plan and any instrument or agreement relating
to, or any award made under, the Plan;
9.    establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan in accordance with its terms or waive any vesting or forfeiture conditions
applicable to any award; and
10.    make any other determination and take any other action that the General
Partner, in its sole discretion, deems necessary or desirable for the
administration of the Plan in accordance with its terms.
B.    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any award made under the Plan shall be within the sole discretion of the
General Partner, may be made at any time and shall be final, conclusive and
binding upon all Persons, including the Partnership and its participating
Affiliates, any Participant, any holder of Profits Interest Units, and any
holder or beneficiary of any award made under the Plan. Such designations,
determinations, interpretations and decisions by the General Partner need not be
the same with respect to each Participant (whether or not such Participants are
similarly situated); provided, however, that, except as provided herein, in no
event shall any such action by the General Partner with respect to any
Participant reduce such Participant’s rights under the Plan or under any award
agreement issued thereunder.
C.    Neither the General Partner nor any officer, director or employee thereof
shall be liable for any action or determination made in good faith with respect
to the Plan or any award made under the Plan.
IV.    Interests.



--------------------------------------------------------------------------------

8

A.    Award Limitation. Subject to adjustment as set forth in Article IV.B.
below: The aggregate Profits Interest Units together with any additional class
of equity that are available for awards under the Plan shall not exceed the
limit as set forth in Section 3.1(b) of the LP Agreement. If, after the
Effective Date, any Profits Interest Unit or other class of equity granted
hereunder is forfeited, or if any Profits Interest Unit or other class of equity
granted hereunder has expired, terminated or been cancelled for any reason
whatsoever, and in either such case a Participant has received no benefits of
ownership with respect to such forfeited, expired, terminated or cancelled
Profits Interest Unit or other class of equity, then such Profits Interest Unit
or other class of equity shall again be available for awards and shall again be
available to be awarded hereunder.
B.    Adjustments. If the General Partner determines in its sole discretion that
any sale or other extraordinary distribution (whether in the form of cash,
Profits Interest Units, securities or other property), recapitalization,
reorganization, merger, consolidation, spin-off, initial public offering of the
equity interests of a subsidiary or an Affiliate of the Partnership, issuance or
exchange of the Profits Interest Units, other ownership interests or other
securities of the Partnership, issuance of warrants or other rights to purchase
Profits Interest Units, other ownership interests or other securities of the
Partnership or other transaction or event affects the Profits Interest Units
such that an adjustment is determined by the General Partner to be appropriate
in order to prevent inappropriate dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
General Partner shall, in such manner as it deems equitable in its sole
discretion, (i) make provision for a cash payment to the holder of an
outstanding Profits Interest Unit under the Plan in consideration for the
cancellation of such Profits Interest Unit consistent with the treatment of
other classes of Profits Interest Units, and/or (ii) adjust any or all of
(x) the number of the Profits Interest Units, other ownership interests or other
securities of the Partnership (or number and kind of other securities or
property) with respect to which awards may be made under the Plan or (y) the
number of Profits Interest Units, other ownership interests or other securities
of the Partnership (or number and kind of other securities or property) subject
to outstanding awards made under the Plan. No adjustment provided for under this
Article IV.B. shall be made on account of the award of Profits Interest Units,
the issuance of any other Profits Interest Units or any distribution by the
Partnership to any Partner.
V.    Eligibility. Any Person who is an officer, director, employee, consultant
or independent contractor providing services to the Partnership or its
Affiliates shall be eligible to be designated as a Participant in the Plan by
the General Partner.
VI.    Profits Interest Unit Awards. The General Partner may cause to be issued
or transferred Profits Interest Units to a Participant pursuant to a Profits
Interest Unit Award Agreement, upon such terms as the General Partner deems
appropriate and consistent with the Plan. The following provisions are
applicable to Profits Interest Units:
A.    General Requirements for Profits Interest Units. Profits Interest Units
will be issued pursuant to a Profits Interest Unit Award Agreement. The General
Partner



--------------------------------------------------------------------------------

9

may establish conditions under which restrictions on Profits Interest Units
shall lapse over a period of time or according to such other criteria as the
General Partner deems appropriate in its sole discretion.
B.    Number of Profits Interest Units. The General Partner shall determine the
number of Profits Interest Units to be issued or transferred and the
restrictions applicable to such award.
C.    Requirement of Employment. Except as otherwise provided in a Profits
Interest Award Agreement or pursuant to Article XI, if a Participant’s
Employment is terminated, the Profits Interest Unit Award Agreement shall
terminate as to all Profits Interest Units covered by the award which remain
unvested and, in the event of a termination of Employment for Cause, those that
are already vested, and those Profits Interest Units shall be forfeited without
consideration, as set forth in the Profits Interest Unit Award Agreement. The
General Partner may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate in its sole discretion.
D.    Restrictions on Transfer. A Participant may not Transfer Profits Interest
Units, except as permitted under an applicable Profits Interest Unit Award
Agreement.
E.    Non-Voting. The Profits Interest Units shall not have any voting rights.
F.    Right to Repurchase Profits Interest Units.
(a) Subject to XI.E. of the Plan, the General Partner shall have the right, but
not the obligation, in its sole discretion, to during the six month period
commencing on the later of (x) the date on which such Participant is no longer
employed by the Partnership and its Affiliates and (y) the six month anniversary
of the date such Participant’s Profits Interest Units became vested, make or
cause to be made a payment to the Participant in consideration for the
cancellation of any one or more of the vested Profits Interest Units then held
by the Participant (with the amount of the vested Profits Interest Units then
held by the Participant being in all events determined after giving effect to
any vesting that occurs co-incident with the date of the termination of
Employment of such Participant).
(b) The repurchase price per Profits Interest Unit shall equal the Fair Market
Value on the date of purchase; provided that, in the event of a termination of a
Participant’s Employment for Cause, any vested Profits Interest Units will be
forfeited without consideration and deemed to have been reacquired by the
Partnership for $0.00.



--------------------------------------------------------------------------------

10

(c) Repurchases of Profits Interest Units, whether pursuant to the Plan or any
rights or obligations set forth in a Profits Interest Unit Award Agreement,
shall be subject to any applicable Financing Restrictions. Without limiting the
generality of the foregoing, in the event that such Financing Restrictions
apply, the General Partner may in its sole discretion (i) toll the period for
repurchase by the Partnership until such Financing Restrictions cease to apply,
or (ii) deliver Promissory Notes as payment to the Participant, for the portion
of the purchase price not payable in cash.
(d) In the event the General Partner exercises such a repurchase right in
connection with a termination of a Participant’s employment by the Partnership
and its Affiliates without Cause or by the Participant for Good Reason and a
Change of Control occurs within 105 days following such termination, the General
Partner shall pay to such Participant the excess, if any, of the Fair Market
Value of the previously acquired Profits Interest Units implied by such Change
of Control over the amount previously paid to such Participant in connection
with the prior exercise of the repurchase right.
G.    Distribution Thresholds. Upon the issuance of any Profits Interest Unit,
the General Partner in its sole discretion shall fix the Distribution Threshold
applicable to such Profits Interest Unit.
VII.    Amendment and Termination. The General Partner may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that any such amendment, alteration, suspension, discontinuance or
termination that would materially adversely affect the rights of any Participant
shall not to that extent be effective without the written consent of such
Participant or the consent of Participants holding 75% of the Profits Interest
Units of all such adversely affected Participants, taking in account, for such
purpose, all such outstanding interests, whether or not then vested; provided,
further, that such consent shall not be required with respect to an amendment
made to conform the Plan to the LP Agreement, as currently in effect or as such
agreement may subsequently be amended. Nothing in the Plan or in any Profits
Interest Unit Award Agreement shall require the consent of any holder of any
Profits Interest Unit to any amendment of the LP Agreement or to any Change of
Control, Initial Public Offering or reorganization or restructuring contemplated
or permitted thereby.


VIII.     General Provisions.
A.    No Rights to Awards/Prior Awards. No Person shall have any claim to
receive any award under the Plan. There is no obligation for uniformity of
treatment of Participants regarding the number of Profits Interest Units awarded
or the manner – directly or indirectly, in accordance with the provisions of
Article IX of the Plan – in which awards



--------------------------------------------------------------------------------

11

are made. The terms and conditions of awards made under the Plan need not be the
same with respect to each Participant. Any Participant who receives an award
under this Plan shall, by acceptance of such award, be deemed to have
acknowledged and agreed that such Participant has no further rights with respect
to any equity interests or awards previously granted by KCI or its Affiliates
prior to the consummation of the Merger, other than the payment of the unpaid
portion, if any, of the cash consideration with respect to any such equity
interests or awards that are payable pursuant to the terms of the Merger
Agreement.
B.    Delegation. Subject to the terms of the Plan, the provisions of any
Profits Interest Unit Award Agreement and applicable law, the General Partner
may delegate to one or more officers of the Partnership or any Affiliate, or to
a committee of such officers, the authority, subject to such terms and
limitations as the General Partner shall determine, to award Profits Interest
Units or make adjustments, in accordance with the provisions of Article IV.B,
with respect to Profits Interest Units held by Participants.
C.    Section 83(b) Election. Unless the General Partner determines otherwise,
as a condition subsequent to the issue or transfer of any Profits Interest Unit,
the Participant will be required to (i) become a party to the LP Agreement and
(ii) make a timely, valid election under Section 83(b) of the Code.
D.    Withholding. A Participant may be required to pay to the Partnership, and
the Partnership and its Affiliates shall have the right and are hereby
authorized to withhold from any payment due or transfer made under any Profits
Interest Unit, under the Plan or from any other amount owing to a Participant
(including in connection with any Transfers), the amount (in cash, securities or
other property) of any applicable Federal, state, or local withholding taxes in
respect of a Profits Interest Unit or any payment or transfer under a Profits
Interest Unit or the Plan and to take such other action as may be necessary in
the opinion of the General Partner to satisfy all obligations for the payment of
such taxes, provided that the Participant may make alternative arrangements for
the payment of any required withholding taxes which the General Partner deems
acceptable in its sole discretion.
E.    No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Partnership or any Affiliate from adopting or continuing in
effect other compensation arrangements, which may, but need not, provide for the
award of Profits Interest Units, securities and other types of awards, and such
arrangements may be either generally applicable or applicable only in specific
cases.
F.    No Right to Employment. No award made hereunder shall be construed as
giving a Participant the right to be retained in the employ of, or in any other
continuing relationship with, the Partnership or any of its Affiliates.
G.    Special Incentive Compensation. By acceptance of an award hereunder, each
Participant shall be deemed to have agreed that such award is special incentive
compensation that will not be taken into account, in any manner, as salary,
compensation or bonus in determining the amount of any payment under any
pension, retirement, life insurance, disability, severance or other employee
benefit plan of the



--------------------------------------------------------------------------------

12

Partnership or any of its Affiliates. In addition, each beneficiary of a
deceased Participant shall be deemed to have agreed that such award will not
affect the amount of any life insurance coverage, if any, provided by any Person
on the life of the Participant which is payable to such beneficiary under any
life insurance plan covering employees.
H.    Other Laws. The General Partner may refuse to issue or transfer any
Profits Interest Units if, acting in its sole discretion, it determines that the
issuance or transfer of such Profits Interest Units would violate the LP
Agreement or any applicable law or regulation. Without limiting the generality
of the foregoing, no award of a Profits Interest Unit hereunder shall be
construed as an offer to sell securities of the Partnership, and no such offer
shall be outstanding, unless and until the Partnership in its sole discretion
has determined that any such offer, if made, would be in compliance with all
applicable securities laws.
I.    No Trust or Fund Created. Neither the Plan nor any award made under the
Plan shall create or be construed to create a trust or a fiduciary relationship
between the Partnership or any Affiliate and a Participant or any other Person.
J.    Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Profits Interest Unit Award
Agreement shall be determined in accordance with the laws of the State of
Delaware applicable to agreements made and to be performed entirely within such
state.
K.    Severability. If any provision of the Plan or any award made hereunder is,
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any Person or award, or would disqualify the Plan or any award under
any law deemed applicable by the General Partner, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the General
Partner, materially altering the intent of the Plan or the award, such provision
shall be stricken as to such jurisdiction, Person or award and the remainder of
the Plan and any such award shall remain in full force and effect.
L.    Headings. Headings are used herein solely as a convenience to facilitate
reference and shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision thereof.
M.    Interpretation. The terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa. Any reference hereunder to a
sole discretion scope of the General Partner’s authority shall mean that such
discretion shall be exercised in good faith.
N.    Gender. Except where otherwise indicated by the context, any masculine
term used herein shall also include the feminine.
O.    Amendment to LP Agreement. Neither the adoption of the Plan nor any award
made hereunder shall restrict in any way the adoption of any amendment to, or



--------------------------------------------------------------------------------

13

any restatement of, the LP Agreement in accordance with the terms of such
agreements. Nothing in the Plan or in any Profits Interest Unit Award Agreement
shall require the consent of any holder of any Profits Interest Unit to any
amendment to or restatement of the LP Agreement.
P.    Conflict Between or Among the Plan, the LP Agreement, the LP Agreement
and/or the Related Award Agreements. The Plan is subject to the LP Agreement,
the terms and provisions of which are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein or
therein, the LP Agreement shall govern and prevail. In the event of a conflict
between any term or provision contained herein or in any Profits Interest Unit
Award Agreement, this Plan shall govern and prevail.
IX.    Future Award of Additional Classes of Units. The General Partner reserves
the right, from time to time in the future, and in its sole discretion, to award
additional classes of equity interests to Participants, and such additional
classes of equity interests shall constitute Profits Interest Units (as defined
in the LP Agreement) for purposes of the LP Agreement. In that event, the terms
of the Plan shall be applied without the need of any further amendments thereto
(and without any need to obtain the consent of any existing Participants), as if
such additional classes of equity were Profits Interest Units described
hereunder, except as the applicable award agreements with respect to such
additional classes of equity may otherwise provide. In furtherance hereof, the
General Partner may approve a Profits Interest Unit Award Agreement with respect
to such additional classes of equity.
X.    Term of the Plan.
A.    Effective Date. The Plan, when approved by the General Partner, shall be
effective as of the date of adoption (the “Effective Date”).
B.    Expiration Date. No award shall be made under the Plan after the tenth
anniversary of the Effective Date. Unless otherwise expressly provided in the
Plan or in an applicable Profits Interest Unit Award Agreement, any Profits
Interest Unit awarded hereunder or otherwise subject hereto may, and the
authority of the General Partner to amend, alter, adjust, suspend, discontinue
or terminate any conditions or rights under any such Profits Interest Unit
shall, continue after the tenth anniversary of the Effective Date.
XI.    Special Divestiture Provisions.
A.    Effective Date. Notwithstanding any other provision of this Article XI,
the provisions of this Article XI shall only apply to a Divestiture occurring on
or after May 2, 2013 (the “Special Divestiture Provision Effective Date”) and
shall only be applicable to Participants who were employed by their Employer as
of the Special Divestiture Provision Effective Date. Except as otherwise
provided in any Profits Interest Unit Award Agreement entered into after the
Special Divestiture Provision Effective Date, the provisions of this Article XI
shall be deemed incorporated by reference into all Profits Interest Unit Award
Agreements issued under the Plan, including those issued under the Prior Plan.



--------------------------------------------------------------------------------

14

B.    Definitions. As used in this Article XI only, the following terms shall
have the meanings set forth below:
“Business Sale” shall mean, whether through one transaction or a series of
transactions, (i) a sale of (x) more than 50% of the equity interests or (y)
substantially all the assets of KCI or LifeCell to a Person or group of Persons
who (a) were not Requisite Limited Partners (as defined in the LP Agreement) at
any time prior to such sale and (b) if such Person or group of Persons is an
entity, the Requisite Limited Partners do not own in excess of 50% of the voting
power of such Person or group of Persons and do not otherwise have the power to
direct or cause the direction of the management or policies of such Person or
group of Persons, whether through ownership of voting securities, by contract or
otherwise; and (ii) an Initial Public Offering of LifeCell or KCI but only if,
and when, there is a decrease in direct or indirect ownership by the Partnership
to the extent that LifeCell or KCI ceases to be an Affiliate of the Partnership;
provided, that the event described in (i)(x) above shall not constitute a
Business Sale until such time as the Requisite Limited Partners do not otherwise
have the power to direct or cause the direction of the management or policies of
KCI or LifeCell, as applicable, whether through ownership of voting securities,
by contract or otherwise.
“Divestiture” shall mean, with respect to a given Participant, the consummation
of a divestiture of the business of the Partnership for which the Participant
performs services (either LifeCell or KCI), in connection with a Business Sale.
C.    Deemed Termination of Employment. If a Divestiture occurs when a
Participant is employed by the Employer, then, solely for purposes of the Plan,
immediately upon the closing of such Divestiture, such Participant will be
deemed to have experienced a termination of employment by the Employer without
Cause. In addition, the below special provisions will apply, as set forth in
Articles XI.D. and XI. E. hereof.
D.    Special Vesting Provisions.
(a)    Time Vesting Units. With respect to the Time Vesting Units, if:
(i)    the Participant was employed in connection with the business involved in
the Divestiture (x) at the time of such Divestiture or (y) within 105 days prior
to such Divestiture and ceased to be employed with such business in connection
with a termination of such employment by the Partnership and its Affiliates
without Cause or by the Participant for Good Reason;
(ii)    the Participant uses his or her best efforts to effect the Divestiture;
and



--------------------------------------------------------------------------------

15

(iii)    either (x) the Participant is not made a Comparable Offer (as defined
below) or (y) such Participant receives a Comparable Offer and continues
employment with the successor to such divested business (the “Successor”) for a
reasonable transition period of up to one year, to the extent required by the
Successor (the “Required Employment Period”) (such Participant who meets (i),
(ii) and (iii) above, a “Qualifying Divested Employee”);
then, in the case of XI.D.(a)(iii)(x) above, such Qualifying Divested Employee’s
Time Vesting Units will fully vest upon the closing of the Divestiture and, in
the case of XI.D.(a)(iii)(y) above, such Qualifying Divested Employee’s Time
Vesting Units will fully vest at the conclusion of the Required Employment
Period, or, if earlier, upon such Qualifying Divested Employee’s termination of
employment with the Successor (other than a termination by the Company for Cause
or Qualifying Divested Employee’s voluntary resignation).
(b)    Performance Vesting Units. With respect to the Performance Vesting Units,
if the Participant is a Qualifying Divested Employee, then such Performance
Vesting Units will remain outstanding (i.e., waiver of the continuing service
requirement) and vest as and when such Performance Vesting Units otherwise would
have vested in accordance with the terms of the applicable Profits Interest Unit
Award Agreement without regard to any further service requirements, until the
final disposition by the Sponsors of all of their Class A-1 Interests in the
Partnership. Any unvested portion of the Performance Vesting Units which
thereafter remain unvested will be forfeited.
For purposes of the foregoing, “Comparable Offer” shall mean, an offer of
employment to Participant with the Successor on terms including comparable
position, at least the same base salary, and at least the same target annual
bonus amount opportunity.
E.    Right to Repurchase Profits Interest Units. Notwithstanding anything in
Article VI.F(a) or (b) to the contrary, upon and following a Divestiture, the
following provisions shall apply with respect to Profits Interests Units held by
a Qualifying Divested Employee. The General Partner shall have the right, but
not the obligation, in its sole discretion, to make or cause to be made a
payment to the Participant in consideration for the cancellation of any one or
more of the vested Profits Interest Units then held by the Participant (with the
amount of the vested Profits Interest Units then held by the Participant being
in all events determined after giving effect to any vesting that occurs as a
result of the application of this Article XI of the Plan) only after the final
disposition by the Sponsors of their Class A-1 Interests in the Partnership. The
repurchase price per Profits Interest Unit



--------------------------------------------------------------------------------

16

shall equal the Fair Market Value on the date of purchase. The remaining
provisions of Article VI.F. shall continue to apply.
* * * * *


This Plan was adopted by the Board of Directors on May 2, 2013.

